UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

NAMEL NORRIS,
Plaintiff,
v.

55 STONE REST., INC., a New York
corporation, d/b/a MAD DOG & BEANS-
FINANCIAL DISTRICT, and F.W.P.

 
  

USDC-SDNY
DOCUMENT
ELECTRONICALLY FILED
DOC#:

DATE FILED: 3/ | [202

   
     
   

 

 

20-CV-02237 (RA)
ORDER

 

 

~~ REALTY CORP., a New York corporation,

Defendant.

 

 

RONNIE ABRAMS, United States District Judge:

This case has been assigned to me for all purposes. It is hereby:

ORDERED that, within thirty (0) days of service of the summons and complaint, the

parties must meet and confer for at least one hour in a good-faith attempt to settle this action. To

the extent the parties are unable to settle the case themselves, they must also discuss whether

further settlement discussions through the district’s court-annexed mediation program or before a

magistrate judge would be productive at this time.

IT IS FURTHER ORDERED that within fifteen (15) additional days (i.e., within forty-

five (45) days of service of the summons and complaint), the parties must submit a joint letter

requesting that the Court either (1) refer the case to mediation or a magistrate judge (and indicate

a preference between the two options), or (2) schedule an initial status conference in the matter.

SO ORDERED.
Dated: March 16, 2020
New York, New York

Kh.

 

Ronnie Abrams
United States District Judge

 
